Citation Nr: 1752781	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Bonnie L. Earley Freeman, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was previously remanded in September 2015 for further development. 


FINDING OF FACT

The Veteran's disabilities cause occupational difficulties, but do not prevent him from pursuing gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated October 2016.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his TDIU claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's VA and private treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in January 2013, December 2014, November 2015, and November 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's unemployability in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

Legal Criteria - TDIU

An award of TDIU requires that a veteran be unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background - TDIU

In August 2006, the Veteran reported that his hearing loss was "almost an occupational hazard" while he worked as an artillery officer in service.  In VA treatment records dated October 2006, the Veteran reported engaging regularly in yard work and having an active social life. 

In a VA psychological examination dated November 2006, he Veteran reported that he suffered from lethargy, irritability, and general anxiety that began two years prior.  The examiner found that the Veteran did not suffer total occupational and social impairment because of his PTSD diagnosis, but that the Veteran's psychological symptoms caused reduced reliability and productivity, noting that the Veteran's "anxiety may interfere with concentration."  

In private treatment notes, the Veteran reported suffering a stroke in May 2006.  He reported that his speech and vision were negatively impacted and that he also suffered from sleep disturbances.  From June 2006 to January 2008, the Veteran underwent counseling for his PTSD symptoms.  His symptoms at that time included anxiety, depressed mood, lethargy, and irritability.  Treatment notes show that the Veteran worked from his home in an effort to manage his stress from PTSD in stock analysis. 

In a VA examination dated October 2008, the examiner noted that "when under stress" the Veteran experienced increased anxiety and lowered frustration tolerance "partially due to PTSD."  The examiner noted that these mild and transient symptoms did cause some reduced reliability during periods of significant distress, but the examiner found that since 1995 "there is no objective evidence of impact of PTSD on occupational functioning." 

In a December 2008 audiometry examination, the examiner found that the Veteran's hearing loss caused no significant occupational effects. 

In March 2009 VA treatment records, the Veteran reported suffering irritability and depression.  In April 2009, a psychologist noted that the Veteran suffered from PTSD and obsessive compulsive personality traits that caused poor verbal impulse control and anger. 

In the Veteran's notice of disagreement dated October 2009, the Veteran reported that he retired at the age of fifty-one because he "was no longer able to deal with the stress of day-to-day work."  He reported that his symptoms of PTSD caused this stress and "severe occupational impact."  At that time, he reported that he worked a few hours a week in stock analysis and investing, but could not do any critical analysis or evaluations because the impact of his PTSD symptoms on his occupation had been "extremely profound." 

In a VA examination dated January 2013, the examiner found that the Veteran's PTSD symptoms caused occupational impairment caused by mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In describing his occupational history, the Veteran did not report that he left any of his previous occupations because of PTSD symptoms.  

In VA treatment records dated August 2014, the Veteran reported that his PTSD symptoms, including sleep disturbances, irritability, and "strange dreams" affected his social relationships. 

In a VA examination dated December 2014, the examiner again found that the Veteran's PTSD symptoms caused mild or transient symptoms that decreased his efficiency and ability to perform occupational tasks "only during periods of significant stress."  He reported that he still did "volunteer work."  

In a November 2015 audiological examination, the examiner opined that the Veteran's hearing loss affected his ability to work.  The Veteran reported that situations that involve "conversation is a big problem resulting in either not understanding what was said, or having to ask others to speak louder or repeat, which can be an annoyance to others."  The Veteran also reported having difficulty hearing "soft environmental sounds."  The examiner found that the Veteran's tinnitus did not affect his ability to work. 

In a November 2015 scar examination, the examiner reported that the Veteran's scars did not impact his ability to work. 

In a November 2016 VA examination, the Veteran reported that he still conducted stock analysis, but had difficulty doing some consulting because of his symptoms.  The examiner found that the Veteran's PTSD resulted in reduced reliability and productivity.  The examiner noted that the Veteran's PTSD did not impair his ability to retain instruction or sustain attention, but "may contribute to moderate impairment in sustaining concentration on complex tasks."  Specifically, the examiner stated that the Veteran's PTSD may contribute to "mild impairment in his ability to respond appropriately to changes in the work setting."  The examiner did not find, however, that the Veteran's PTSD prevented him from obtaining or maintaining employment. 

In May 2017, the director for compensation and pension services denied the Veteran an extra-schedular TDIU rating, finding that the Veteran's schedular ratings accurately captured his disability picture and therefore do not include any extra-schedular symptoms that would cause unemployability.  Specifically, the director noted that the Veterans service-connected scars and tinnitus were reported by examiners to not affect his ability to work, that the Veteran's hearing loss caused difficulties in understanding conversations, and that the Veteran's PTSD was evaluated at a level that considered his level of mild occupational impairment.  Accordingly, the director found that the schedular standards as applied to the Veteran's symptoms and disabilities adequately captured his disability picture and did not provide a basis for extraschedular TDIU. 

At the time of this decision, the Veteran's combined evaluation for his service-connected disabilities is 70 percent.  He is rated at a 50 percent evaluation for PTSD, a 20 percent evaluation for his scars, 10 percent for his hearing loss, and 10 percent for his tinnitus. 

Analysis - TDIU

Based on a review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  

The Veteran meets the schedular requirements for TDIU.  He is currently rated at a combined 70 percent disability rating and additionally has one disability (PTSD) rated at 50 percent.  Therefore, unlike the last time the issue was before the Board, the Veteran has met the schedular criteria for TDIU consideration. 

While he has met the criteria for TDIU consideration, the evidence does not show that his service-connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment.  At examinations for the Veteran's scars and for his tinnitus, examiner's found that these disabilities did not impair the Veteran's occupational capabilities.  Additionally, the Veteran has not reported nor does the record show any evidence of these disabilities interfering with his ability to work.  While the Veteran has reported that his scars can cause him pain, he has not indicated that this pain prevents him or impairs his ability to work. 

As for the Veteran's hearing loss, the examiner noted that the Veteran's disability made it difficult for him to understand conversation.  In an occupational setting this would make group work or oral instructions difficult for the Veteran.  As for the Veteran's PTSD, an examiner noted that the disability "may contribute to moderate impairment in sustaining concentration on complex tasks."  In addition to difficulty understanding tasks, the examiner also noted that the Veteran's irritability and depressive symptoms would cause "mild impairment in his ability to respond appropriately to changes in the work setting." 

The Veteran's PTSD symptoms were noted to be at their worst in the November 2016 VA examination.  Even at that level however, the examiner did not find that his disability prevented him from working.  In fact, none of the examinations have shown that the Veteran's disabilities prevent him from working.  Taking his hearing loss and PTSD symptoms together, the Board finds that the Veteran is still capable of working.  While his hearing loss would compound the Veteran's difficulty in understanding complex instructions, there are no indications that he would be precluded from occupational function just because of his inability to hear and his psychiatric symptoms.   

While none of the Veteran's examinations have provided evidence to show that the Veteran is unable to obtain or maintain gainful employment, the Veteran himself reported in the notice of disagreement dated October 2009 that he "was no longer able to deal with the stress of day-to-day work" because the effect of his symptoms on his occupational capabilities had been "extremely profound."  At that time, he reported that he could still conduct some stock analysis and investing, and while his symptoms disrupted his concentration, he did not report that his symptoms caused him to be totally unable to conduct stock analysis or any other occupational activity for that matter.  There is no doubt that the Veteran's PTSD and hearing loss symptoms are profound or that they inhibit his ability to perform occupational tasks, but the evidence in examinations, treatment records, and from the Veteran's own account do not show that he is prevented from maintaining substantially gainful employment.  The preponderance of the evidence is against the claim and, accordingly, the doctrine of equipoise does not apply.

While the Veteran's current disability picture does not show that he is incapable of obtaining and maintaining gainful employment, should his disabilities worsen or he receive compensation for newly service-connected disabilities, the Veteran is free to file for another claim for TDIU. 







ORDER

Entitlement to a TDIU rating is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


